Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00355-CR

                                      EX PARTE Barry MOORE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 12, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On May 28, 2019, relator filed in this court an “Application for Writ of Habeas Corpus

Seeking Release Under Texas Code of Criminal Procedure Article 17.151,” which we will construe

as a petition for writ of mandamus complaining of the trial court’s refusal to set for a hearing and

rule on relator’s “Third Application for Writ of Habeas Corpus Seeking Release Because of Delay

Under Article 17.151.” On June 3, 2019, the trial court provided this court with a courtesy copy

of an “Order of Setting” in which the respondent set a hearing on relator’s application for July 2,

2019. Because relator obtained the relief requested, we dismiss his petition for writ of mandamus

as moot.

                                                       PER CURIAM

Do not publish

1
 This proceeding arises out of Cause No. 19-0876-CV-A, styled The State of Texas v. Barry Moore, pending in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica Crawford presiding.